DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-30 are pending and have been examined.
This action is in reply to the papers filed on 07/23/2021.  
Information Disclosure Statement
The information disclosure statement(s) submitted: 07/23/2021, 07/21/2022, has/have been considered by the Examiner and made of record in the application file.
Preliminary Amendment
The present Office Action is based upon the original patent application filed on 07/23/2021 as modified by the preliminary amendment filed on 07/23/2021. 
Reasons For Allowance
Prior-Art Rejection withdrawn
Claims 21-32, 34-39, 41, and 42 are allowed. The closest prior art (See PTO-892, Notice of References Cited) does not teach the claimed: 

The prior-art teaches elements of the claimed invention. However, it would be hind-sight reasoning to combine the individual elements disclosed in the prior-art in order to achieve Applicant's claimed invention.
While individual features may be known per se, there is no teaching or suggestion absent applicants’ own disclosure to combine these features other than with impermissible hindsight.
The closest prior-art (EP 2 626 823 A1 (Abril) and Blackhurst et al. 2014/0114842) teach the features as disclosed in Non-final Rejection (03/09/2020), however, these cited references do not teach and the prior-art does not teach at least the following:
determining, at a second time after associating the information corresponding to the first loyalty card with the logged location, that a second user computing device is located within a specified distance of the logged location using a second positioning system of the second user computing device; in response to determining that the second user computing device is located within the specified distance of the logged location of the first user computing device at the first time of detecting: retrieving information corresponding to a second loyalty card, the second loyalty card being associated with the merchant and the second user computing device; and displaying, by the second user computing device, data describing the second loyalty card. 



Claim Rejections - 35 USC §101 - Withdrawn 
Per Applicant’s amendments and arguments and considering the new guidance in the 2019 PEG, the rejections are withdrawn. Specifically, in Applicant’s Remarks (dated 03/14/2017, pgs. 8-11), Applicant traverses the 35 USC §101 rejections arguing that the amended claims recite new limitations that are not abstract, amount to significantly more, are directed to a practical application, etc… In support of their arguments, Applicant cites to the following recent Fed. Cir. court cases (i.e., Berkheimer, Core Wireless, McRO, Enfish, Bascom, DDR, etc…). 

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-30 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. These claims recite a method, system, and computer readable medium for disseminating information to consumers.
Claim 1 recites [a] computer implemented method including: sending, by a primary user device operable to access and execute computer instruction code, notifications to one or more secondary user devices subsequent to accessing a database of previously collected data in respect of users of the secondary user devices; wherein the notifications sent to the secondary user devices are matched, by a matching engine, to the user of the secondary user device according to analysis of the previously collected data regarding the user of the secondary user device such that the notifications sent to the secondary user device are relevant to the user of the secondary user device; and further wherein: the primary user device is operable to execute computer instruction code to send notifications to the one or more secondary user devices: when the one or more secondary user devices are located within a specified region in relation to a geographical location specified by the one or more secondary user devices; and at a particular time, or within a particular period of time, specified by the one or more secondary user devices.
The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (Jan. 7, 2019)). 

Step 1: Does the Claim Fall within a Statutory Category?
Yes. Claims 11-20 recite a method and, therefore, are directed to the statutory class of a process. Claims 1-10 recite a system/apparatus and, therefore, are directed to the statutory class of machine.  Claims 21-30 recite a computer readable medium/computer product and, therefore, are directed to the statutory class of a manufacture.
Step 2A, Prong One: Is a Judicial Exception Recited?
Yes. The following tables identify the specific limitations that recite an abstract idea. The column that identifies the additional elements will be relevant to the analysis in step 2A, prong two, and step 2B.  

Claim 1: Identification of Abstract Idea and Additional Elements, using Broadest Reasonable Interpretation
Claim Limitation
Abstract Idea
Additional Element
1. A computer implemented method including:

No additional elements are positively claimed.
sending, by a primary user device operable to access and execute computer instruction code, notifications to one or more secondary user devices subsequent to accessing a database of previously collected data in respect of users of the secondary user devices;
This limitation includes the step(s) of: sending, by a primary user device operable to access and execute computer instruction code, notifications to one or more secondary user devices subsequent to accessing a database of previously collected data in respect of users of the secondary user devices. 
But for the user devices and database, this limitation is directed to communicating known information (e.g., sending notifications) and/or processing instructions in order to facilitate the dissemination of information to consumers which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and/or
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
sending, by a primary user device operable to access and execute computer instruction code, notifications to one or more secondary user devices subsequent to accessing a database of previously collected data…
wherein the notifications sent to the secondary user devices are matched, by a matching engine, to the user of the secondary user device according to analysis of the previously collected data regarding the user of the secondary user device such that the notifications sent to the secondary user device are relevant to the user of the secondary user device; and
This limitation includes the step(s) of: wherein the notifications sent to the secondary user devices are matched, by a matching engine, to the user of the secondary user device according to analysis of the previously collected data regarding the user of the secondary user device such that the notifications sent to the secondary user device are relevant to the user of the secondary user device. 
But for the user devices and database, this limitation is directed to communicating known information (e.g., sending notifications) and/or processing instructions in order to facilitate the dissemination of information to consumers which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and/or
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
wherein the notifications sent to the secondary user devices are matched, by a matching engine, to the user of the secondary user device…
further wherein: the primary user device is operable to execute computer instruction code to send notifications to the one or more secondary user devices:
This limitation includes the step(s) of: further wherein: the primary user device is operable to execute computer instruction code to send notifications to the one or more secondary user devices. 
But for the user devices and database, this limitation is directed to communicating known information (e.g., sending notifications) and/or processing instructions in order to facilitate the dissemination of information to consumers which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and/or
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
the primary user device is operable to execute computer instruction…
when the one or more secondary user devices are located within a specified region in relation to a geographical location specified by the one or more secondary user devices; and at a particular time, or within a particular period of time, specified by the one or more secondary user devices.
This limitation includes the step(s) of: when the one or more secondary user devices are located within a specified region in relation to a geographical location specified by the one or more secondary user devices; and at a particular time, or within a particular period of time, specified by the one or more secondary user devices. 
But for the user devices and database, this limitation is directed to communicating known information (e.g., sending notifications) and/or processing instructions in order to facilitate the dissemination of information to consumers which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and/or
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
one or more secondary user devices are located within a specified region…


As shown above, the claims recite an abstract idea. 
Step 2A, Prong Two: Is the Abstract Idea Integrated into a Practical Application?
No. The judicial exception is not integrated into a practical application. The additional elements listed above that relate to computing components are recited at a high level of generality (i.e., as generic components performing generic computer functions such as communicating and processing data) such that they amount to no more than mere instructions to apply the exception using generic computing components. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Additionally, the claims do not purport to improve the functioning of the computer itself. There is no technological problem that the claimed invention solves. Rather, the computer system is invoked merely as a tool. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, these claims are directed to an abstract idea. 
Step 2B: Does the Claim Provide an Inventive Concept?
No. The claims do not include additional elements that alone or in combination are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements relating to computing components amount to no more than applying the exception using a generic computing components.  Mere instructions to apply an exception using a generic computing component cannot provide an inventive concept. Furthermore, the broadest reasonable interpretation of the claimed computer components (i.e., additional elements) includes any generic computing components that are capable of being programmed to process and communicate data. 
Independent system claim 1 and CRM claim 21 also contains the identified abstract ideas, with the additional elements of a processor and storage medium, which are a generic computer components, and thus not significantly more for the same reasons and rationale above. 
Dependent claims 2-10, 12-20, and 22-30 further describe the abstract idea. The additional elements of the dependent claims fail to integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea. Thus, as the dependent claims remain directed to a judicial exception, and as the additional elements of the claims do not amount to significantly more, the dependent claims are not patent eligible.
As such, the claims are not patent eligible. 
Invention Could be Performed Manually
It is conceivable that the invention could be performed manually without the aid of machine and/or computer. For example, Applicant claims sending notifications and determining if a user device is located within a specified region. Each of these features could be performed manually and/or with the aid of a simple generic computer to facilitate the transmission of data.
See also Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., and In re Venner, which stand for the concept that automating manual activity and/or applying modern electronics to older mechanical devices to accomplish the same result is not sufficient to distinguish over the prior art. Here, applicant is merely claiming computers to facilitate and/or automate functions which used to be commonly performed by a human.
Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 82 USPQ2d 1687 (Fed. Cir. 2007) "[a]pplying modern electronics to older mechanical devices has been commonplace in recent years…").  The combination is thus the adaptation of an old idea or invention using newer technology that is commonly available and understood in the art. 
In In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958), the court held that broadly providing an automatic or mechanical means to replace manual activity which accomplished the same result is not sufficient to distinguish over the prior art.  MPEP 2144.04, III Automating a Manual Activity.
MPEP 2144.04 III - Automating a Manual Activity and In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) further stand for and provide motivation for using technology, hardware, computer, or server to automate a manual activity.  
Therefore, the Office finds no improvements to another technology or field, no improvements to the function of the computer itself, and no meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, based on the two-part Alice Corp. analysis, there are no limitations in any of the claims that transform the exception (i.e., the abstract idea) into a patent eligible application.
Claim Rejections - Not an Ordered Combination
None of the limitations, considered as an ordered combination provide eligibility, because taken as a whole, the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activity.
Claim Rejections - Preemption
Allowing the claims, as presently claimed, would preempt others from implementing systems and methods for disseminating information to consumers. Furthermore, the claim language only recites the abstract idea of performing this method; there are no concrete steps articulating a particular way in which this idea is being implemented or describing how it is being performed.  

Claim Rejections - 35 USC § 101 – electromagnetic signals per se
Claims 21-30 are also rejected under 35 USC §101 as being directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to electromagnetic signals per se.  Claim 21 is directed to a “computer readable medium including instructions stored therein executable by one or more processors to perform the steps of…” The specification does not expressly exclude electromagnetic signals.  Therefore, since such signals do not fall within any of the four recognized categories of patent eligible subject matter, Claims 21-30 are rejected as being directed to non-statutory subject matter, i.e. electromagnetic signals per se.  See the David Kappos memo titled “Subject Matter Eligibility of Computer Readable Media” dated 1/26/2010 and available at: http://www.uspto.gov/patents/law/notices/101_crm_20100127.pdf.  Adding “non-transitory” should remedy this 101 issue.  For example, amending to state a “non-transitory computer readable medium including instructions stored therein executable by one or more processors to perform the steps of…” should fix this 101 issue.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 11, 21 are rejected under 35 U.S.C. 103 as being unpatentable over: Luk et al. 2016/0048892; in view of Carr et al. 2011/0238474.
Claim 11. Luk et al. 2016/0048892 teaches A computer implemented method including: sending, by a primary user device (Luk et al. 2016/0048892 [0022 - a wireless mobile device associated a first user account interpreted as a primary user device] For example, these services may include, inter alia, identifying a current location of a wireless mobile device associated a first user account, where the current location is proximate to an item. The services of the device location manager application 134 further includes identifying activities of a second user account that involve the item and providing a notification to the first user account, where the notification identifies the second user account. It is understood that the device location manager application 134 may identify multiple user accounts. [0032 - first computing device is associated with a first user account interpreted as a primary user device] At step 310, the DL manager 134 receives first data indicating a presence of a first computing device at a location that corresponds to an item. The first computing device is associated with a first user account. The first data indicates that the first computing device is currently located in a physical retail space. In various embodiments, the first data indicates the first computing device is proximate to one or more items in the physical retail space. The DL manager 134 identifies a current time in relation to the current location of the first computing device.) operable to access and execute computer instruction code (Luk et al. 2016/0048892 [0043 - a computer system [] within which a set of instructions may be executed causing the machine to perform any one or more of the methodologies discussed herein] FIG. 5 shows a diagrammatic representation of machine in the example form of a computer system 500 within which a set of instructions may be executed causing the machine to perform any one or more of the methodologies discussed herein. In alternative embodiments, the machine operates as a standalone device or may be connected (e.g., networked) to other machines. In a networked deployment, the machine may operate in the capacity of a server or a client machine in server-client network environment, or as a peer machine in a peer-to-peer (or distributed) network environment. The machine may be a personal computer (PC), a tablet PC, a set-top box (STB), a Personal Digital Assistant (PDA), a cellular telephone, a web appliance, a network router, switch or bridge, or any machine capable of executing a set of instructions (sequential or otherwise) that specify actions to be taken by that machine. Further, while only a single machine is illustrated, the term “machine” shall also be taken to include any collection of machines that individually or jointly execute a set (or multiple sets) of instructions to perform any one or more of the methodologies discussed herein.), notifications to one or more secondary user devices subsequent to accessing a database of previously collected data in respect of users of the secondary user devices (Luk et al. 2016/0048892 [0022] For example, these services may include, inter alia, identifying a current location of a wireless mobile device associated a first user account, where the current location is proximate to an item. The services of the device location manager application 134 further includes identifying activities of a second user account that involve the item and providing a notification to the first user account, where the notification identifies the second user account. It is understood that the device location manager application 134 may identify multiple user accounts. [Claim 5] 5. The computer system as in claim 2, wherein sending a first notification to the first user account due to activity related to the item by a second user account comprises: identifying second data from a second computing device associated with the second user account, the second data indicating a presence of the second computing device within the range of the location that corresponds to the item during the period of time. [Claim 12] 12. The computer-implemented method as in claim 9, wherein sending a first notification to the first user account due to activity related to the item by a second user account comprises: identifying second data from a second computing device associated with the second user account, the second data indicating a presence of the second computing device within the range of the location that corresponds to the item during the period of time. [Claim 19] 19. The non-transitory computer-readable medium as in claim 16, wherein sending a first notification to the first user account due to activity related to the item by a second user account comprises: identifying second data from a second computing device associated with the second user account, the second data indicating a presence of the second computing device within the range of the location that corresponds to the item during the period of time.); wherein the notifications sent to the secondary user devices are matched, by a matching engine (Luk et al. 2016/0048892 [0002 - Listings that match the submitted search query may be presented to the buyer as a search result and the buy may then select one of the listing to effectuate a purchase] Typical electronic commerce (“e-commerce) sites provide users (e.g., sellers) with computer-implemented services for selling goods or services through, for example, a website. For example, a seller may submit information regarding a good or service to the e-commerce site through a web-based interface. Upon receiving the information regarding the good or service, the e-commerce site may store the information as a listing that offers the good or service for sale. Other users (e.g., buyers) interface with the e-commerce site through a search interface to find goods or services to purchase. For example, some typical e-commerce sites may allow the user to submit a search query that includes, for example, search terms that may be matched by the e-commerce site against the listings created by the sellers. Listings that match the submitted search query may be presented to the buyer as a search result and the buy may then select one of the listing to effectuate a purchase.), to the user of the secondary user device according to analysis of the previously collected data regarding the user (Luk et al. 2016/0048892 [0018 - corresponding to user transactions. User transactions may include receiving and processing item and item related data and user data from a multitude of users, such as payment data, shipping data, item review data, feedback data, etc.] The network based publisher 112 may provide server-side functionality, via a network 114 (e.g., the Internet) to one or more clients. The one or more clients may include users that utilize the network based publisher 112 as a transaction intermediary to facilitate the exchange of data over the network 114 corresponding to user transactions. User transactions may include receiving and processing item and item related data and user data from a multitude of users, such as payment data, shipping data, item review data, feedback data, etc. A transaction intermediary such as the network based publisher 112 may include one or all of the functions associated with a shipping service broker, payment service and other functions associated with transactions between one or more parties. For simplicity, these functions are discussed as being an integral part of the network based publisher 112, however it is to be a [0031 - identifies user accounts that have current and/or previous activities related to an item] The DL manager 134 identifies user accounts that have current and/or previous activities related to an item to which a first computing device is currently, proximately located. By identifying the user accounts, the DL manager 134 informs the user account associated the first computing device which user accounts will be able to provide relevant information about the item.) of the secondary user device such that the notifications sent to the secondary user device (Luk et al. 2016/0048892 [0022] For example, these services may include, inter alia, identifying a current location of a wireless mobile device associated a first user account, where the current location is proximate to an item. The services of the device location manager application 134 further includes identifying activities of a second user account that involve the item and providing a notification to the first user account, where the notification identifies the second user account. It is understood that the device location manager application 134 may identify multiple user accounts.) are relevant to the user of the secondary user device (Luk et al. 2016/0048892 [0015] Based on the activities of the second user account with respect to the item, the DL manager determines that the user of the second user account will be able to provide the user of the first user account with highly relevant information about the item. The DL manager sends a notification to the first user account identifying the second user account.); and further wherein: the primary user device is operable to execute computer instruction code (Luk et al. 2016/0048892 [0043] FIG. 5 shows a diagrammatic representation of machine in the example form of a computer system 500 within which a set of instructions may be executed causing the machine to perform any one or more of the methodologies discussed herein. In alternative embodiments, the machine operates as a standalone device or may be connected (e.g., networked) to other machines. In a networked deployment, the machine may operate in the capacity of a server or a client machine in server-client network environment, or as a peer machine in a peer-to-peer (or distributed) network environment. The machine may be a personal computer (PC), a tablet PC, a set-top box (STB), a Personal Digital Assistant (PDA), a cellular telephone, a web appliance, a network router, switch or bridge, or any machine capable of executing a set of instructions (sequential or otherwise) that specify actions to be taken by that machine. Further, while only a single machine is illustrated, the term “machine” shall also be taken to include any collection of machines that individually or jointly execute a set (or multiple sets) of instructions to perform any one or more of the methodologies discussed herein. [0045] The disk drive unit 516 includes a machine-readable medium 522 on which is stored one or more sets of instructions and data structures (e.g., software 524) embodying or utilized by any one or more of the methodologies or functions described herein. The software 524 may also reside, completely or at least partially, within the main memory 504 and/or within the processor 502 during execution thereof by the computer system 500, the main memory 504 and the processor 502 also constituting machine-readable media. [0047] While the machine-readable medium 522 is shown in an example embodiment to be a single medium, the term “machine-readable medium” should be taken to include a single medium or multiple media (e.g., a centralized or distributed database, and/or associated caches and servers) that store the one or more sets of instructions. The term “machine-readable medium” shall also be taken to include any medium that is capable of storing, encoding or carrying a set of instructions for execution by the machine and that cause the machine to perform any one or more of the methodologies of the present invention, or that is capable of storing, encoding or carrying data structures utilized by or associated with such a set of instructions. The term “machine-readable medium” shall accordingly be taken to include, but not be limited to, solid-state memories, optical and magnetic media, and carrier wave signals.) to send notifications to the one or more secondary user devices (Luk et al. 2016/0048892 [0022] For example, these services may include, inter alia, identifying a current location of a wireless mobile device associated a first user account, where the current location is proximate to an item. The services of the device location manager application 134 further includes identifying activities of a second user account that involve the item and providing a notification to the first user account, where the notification identifies the second user account. It is understood that the device location manager application 134 may identify multiple user accounts.): when the one or more secondary user devices are located within a specified region in relation to a geographical location specified by the one or more secondary user devices (Luk et al. 2016/0048892 [0014] The DL manager identifies activities of a second user account related to the item. For example, the DL manager identifies a purchase of the item by the second user account. In another example, the DL manager identifies a review of the item received from the second user account. In yet another example, the DL manager detects that a mobile wireless device associated with the second user account is also proximate to the item—or currently located within a range from the current location of the mobile wireless device associated with the first user account. In another example, the DL manager detects that the mobile wireless device associated with the second user account was recently proximate to the item—or recently located within a range from the current location of the mobile wireless device associated with the first user account (“current location”). The DL manager can further identify one or more mobile wireless devices associated with respective user accounts that were within a range from the current location within a period of time as measured from the current time. [0026] The item location module 210 may be a hardware-implemented module which manages, controls, stores, and accesses information regarding current locations of a wireless mobile devices associated with user accounts as well as previous locations of wireless mobile devices associated with user accounts. The item location module 210 requests and receives data indicative of current locations of wireless mobile devices and stores the location data in a database(s). The item location module 210 may also process and store time-related data with respect to the received location data.); and at a particular time, or within a particular period of time, specified by the one or more secondary user devices (Luk et al. 2016/0048892 [0035] In some embodiments, such activities include a second computing device associated with the second user account currently being within a range of the item or the first computing device. In another embodiment, such activities may include the second computing device having been within the range of the item or the current location of the first computing device during a particular period of time. The particular period of time may be a range of time measured from the current time during which the first computing device is proximate to the location of the time. In another embodiment, the activities may be a transaction in the second user account that involves the item, such as a purchase of the item or a review of the item received from the second user account. [0038] At step 410, the DL manager 134 identifies user accounts with activities related to an item within a period of time. The DL manager 134 detects a first computing device associated with a first user account is currently proximate to an item. The DL manger 134 determines a period of time measured from the current time and determines a range of distance from either the item's location or the current location of the first computing device.[0039] The DL manager 134 identifies user accounts with activity related to the item, where the activity occurs within the period of time and/or the range of distance. For example, the DL manager 134 identifies a second computing device associated with a second user account that is currently located within the range of distance. The DL manager 134 identifies a third computing device associated with a third user account that was previously located within the range of distance at a time that still falls within the period of time. The DL manager 134 identifies a fourth computing device associated with a fourth user account that includes a transaction involving the item, where the transaction occurred within the period of time.).
Luk et al. 2016/0048892 may not expressly disclose the following features, however, Carr et al. 2011/0238474 teaches accessing a database of previously collected data (Carr et al. 2011/0238474 [0027 - user information 210 stored locally in the memory] The device 104 may also contain user information 210 stored locally in the memory 204. This information may be configurable by the user 102 and can include payment information, a wish list of goods and/or services, past transaction histories, and/or any other information related to the user 102. Information stored in the user identification module 206 may be similar to information in the user information data store 120 shown in FIG. 1. [0042 - indications of the user's interest may be determined by reviewing the contents of a wish list 412 that the user 102 has generated himself or herself] The list of items of interest to the user 408 may provide a list of goods and/or services that the user 102 might wish to purchase. The user's desires may be inferred from past activity by the user 102 in which he or she explicitly or implicitly indicated an interest in some good or service. For example, a list of previously viewed goods and/or services 410 may track those web pages or good/service descriptions that the user 102 has viewed previously in a web browser or another format. More definitive indications of the user's interest may be determined by reviewing the contents of a wish list 412 that the user 102 has generated himself or herself. The user 102 may establish a wish list on multiple online retailers 126, on another location such as a personal website, etc. and all of the different wish lists may be merged into the wish list 412 stored as part of the user information 120. An even stronger indication of what the user 102 is likely to buy may be determined by viewing the contents of an online shopping cart 414. The shopping cart 414 may represent those goods or services that the user 102 has begun, but not finished, purchasing from an online retailer 126. For some online retailers 126, a shopping cart may disappear if the user 102 does not complete the purchase within a fixed period of time, but for other online retailers 126 a virtual shopping cart may persist indefinitely. A user 102 could have multiple shopping carts at various online retailers 126 each containing one or more goods or services. The shopping cart 414 included in the user information 120 may represent an aggregation of the individual shopping carts from multiple different online retailers 126.) send notifications to the one or more secondary user devices (Carr et al. 2011/0238474 [0037 - notification may be sent when there is a match between a good and/or service of interest to the user 102 and a good and/or service offered by a merchant 106 within a predetermined proximity of the geolocation of the mobile device] The server(s) 118 may also include a notification module 308. In some implementations, the notification module 308 on the server(s) 118 provides a notification in the form of an e-mail, text, or similar message to the mobile device 104. The notification may be sent when there is a match between a good and/or service of interest to the user 102 and a good and/or service offered by a merchant 106 within a predetermined proximity of the geolocation of the mobile device 104. In some implementations, the notification module 308 may send a notification to the merchant 106 informing the merchant that a nearby user 102 may be interested in a good or service offered by the merchant 106.) when the one or more secondary user devices are located within a specified region in relation to a geographical location (Carr et al. 2011/0238474 [0037 - notification module 308 may send a notification to the merchant 106 informing the merchant that a nearby user 102 may be interested in a good or service offered by the merchant] The server(s) 118 may also include a notification module 308. In some implementations, the notification module 308 on the server(s) 118 provides a notification in the form of an e-mail, text, or similar message to the mobile device 104. The notification may be sent when there is a match between a good and/or service of interest to the user 102 and a good and/or service offered by a merchant 106 within a predetermined proximity of the geolocation of the mobile device 104. In some implementations, the notification module 308 may send a notification to the merchant 106 informing the merchant that a nearby user 102 may be interested in a good or service offered by the merchant 106. [0064 - identified merchants are relatively nearby (e.g., within 100 yards) the notification may be a list of the merchants showing a distance to the merchants] When a plurality of merchants is identified at operation 708, the notification may include a list or map of those merchants. If the identified merchants are relatively nearby (e.g., within 100 yards) the notification may be a list of the merchants showing a distance to the merchants. If the identified merchants are farther away (e.g., within five miles) the notification may include a map showing the locations of the merchants. The notification may also include the price of the item at the merchants so that the user can easily compare prices.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Luk et al. 2016/0048892 to include the features as taught by Carr et al. 2011/0238474. One of ordinary skill in the art would have been motivated to do so in order to send geographically relevant notifications which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).
Claim 1. A computer implemented system including: 
a primary user device operable to access and execute computer instruction code that, when executed, causes generation and sending of notifications to one or more secondary user devices; 
a database of previously collected data in respect of users of the secondary user devices where the one or more secondary user devices are operated by users other than users of primary user devices; and 
a matching engine; 
wherein generated notifications are matched, by the matching engine, to the user of a secondary user device according to analysis of the previously collected data regarding the user of the secondary user device such that notifications sent to the secondary user device are relevant to the user of the secondary user device; and 
further wherein: 
the primary user device is operable to execute computer instruction code to send notifications to the one or more secondary user devices: 
when the one or more secondary user devices are located within a specified region in relation to a geographical location specified by the one or more secondary user devices; and 
at a particular time, or within a particular period of time, specified by the one or more secondary user devices.
Claim 1, has similar limitations as of Claim(s) 11, therefore it is REJECTED under the same rationale as Claim(s) 11. 
Claim 21. A computer readable medium including instructions stored therein executable by one or more processors to perform the steps of: sending, by a primary user device associated with the one or more processors, notifications to one or more secondary user devices subsequent to accessing a database of previously collected data in respect of users of the secondary user devices; wherein the notifications sent to the secondary user device are matched, by a matching engine, to the user of the secondary user device according to analysis of the previously collected data regarding the user of the secondary user device such that the notifications sent to the secondary user device are relevant to the user of the secondary user device; and further wherein: the primary user device is operable to execute computer instruction code to send notifications to the one or more secondary user devices: when the one or more secondary user devices are located within a specified region in relation to a geographical location specified by the one or more secondary user devices; and at a particular time, or within a particular period of time, specified by the one or more secondary user devices.
Claim 21, has similar limitations as of Claim(s) 11, therefore it is REJECTED under the same rationale as Claim(s) 11. 

Claims 2, 12, 22 are rejected under 35 U.S.C. 103 as being unpatentable over: Luk et al. 2016/0048892; in view of Carr et al. 2011/0238474.
Claim 12. Luk et al. 2016/0048892 further teaches A computer implemented method according to claim 11, wherein the notifications relate to retail information (Luk et al. 2016/0048892 [0015] Based on the activities of the second user account with respect to the item, the DL manager determines that the user of the second user account will be able to provide the user of the first user account with highly relevant information about the item. The DL manager sends a notification to the first user account identifying the second user account. [0022] For example, these services may include, inter alia, identifying a current location of a wireless mobile device associated a first user account, where the current location is proximate to an item. The services of the device location manager application 134 further includes identifying activities of a second user account that involve the item and providing a notification to the first user account, where the notification identifies the second user account. It is understood that the device location manager application 134 may identify multiple user accounts. [0028] The notification module 230 may be a hardware-implemented module which manages, controls, stores, and accesses information for providing an identification of one or more user accounts that have activities related to the item. The notification module 230 sends a notification to a user account associated with a wireless mobile device that is currently located proximate to an item. The notification identifies one or more user accounts that have current and/or previous activities related to the item. Such identified user accounts are associated with respective wireless mobile devices that are within a range of the item's location—or were within the range of the item's location during a particular period of time.). 
Claim 2. A computer implemented system according to claim 1, wherein the notifications relate to retail information.
Claim 2, has similar limitations as of Claim(s) 12, therefore it is REJECTED under the same rationale as Claim(s) 12. 
Claim 22. A computer readable medium according to claim 21, wherein the notifications relate to retail information.
Claim 22, has similar limitations as of Claim(s) 12, therefore it is REJECTED under the same rationale as Claim(s) 12. 

Claims 3, 13, 23 are rejected under 35 U.S.C. 103 as being unpatentable over: Luk et al. 2016/0048892; in view of Carr et al. 2011/0238474.
Claim 13. Luk et al. 2016/0048892 further teaches A computer implemented method according to claim 11, wherein the previously collected data includes purchases made by the user of the secondary user device (Luk et al. 2016/0048892 [0014] The DL manager identifies activities of a second user account related to the item. For example, the DL manager identifies a purchase of the item by the second user account. In another example, the DL manager identifies a review of the item received from the second user account. In yet another example, the DL manager detects that a mobile wireless device associated with the second user account is also proximate to the item—or currently located within a range from the current location of the mobile wireless device associated with the first user account. In another example, the DL manager detects that the mobile wireless device associated with the second user account was recently proximate to the item—or recently located within a range from the current location of the mobile wireless device associated with the first user account (“current location”). The DL manager can further identify one or more mobile wireless devices associated with respective user accounts that were within a range from the current location within a period of time as measured from the current time. [0035] In some embodiments, such activities include a second computing device associated with the second user account currently being within a range of the item or the first computing device. In another embodiment, such activities may include the second computing device having been within the range of the item or the current location of the first computing device during a particular period of time. The particular period of time may be a range of time measured from the current time during which the first computing device is proximate to the location of the time. In another embodiment, the activities may be a transaction in the second user account that involves the item, such as a purchase of the item or a review of the item received from the second user account.).
Claim 3. A computer implemented system according to claim 1, wherein the previously collected data includes purchases made by the user of the secondary user device.
Claim 3, has similar limitations as of Claim(s) 13, therefore it is REJECTED under the same rationale as Claim(s) 13. 
Claim 23. A computer readable medium according to claim 21, wherein the previously collected data includes purchases made by the user of the secondary user device.
Claim 23, has similar limitations as of Claim(s) 13, therefore it is REJECTED under the same rationale as Claim(s) 13. 


Claims 4, 14, 24 are rejected under 35 U.S.C. 103 as being unpatentable over: Luk et al. 2016/0048892; in view of Carr et al. 2011/0238474.
Claim 14. Luk et al. 2016/0048892 further teaches A computer implemented method according to claim 11, wherein the previously collected data includes search queries initiated by the secondary user device (Luk et al. 2016/0048892 [0002] Typical electronic commerce (“e-commerce) sites provide users (e.g., sellers) with computer-implemented services for selling goods or services through, for example, a website. For example, a seller may submit information regarding a good or service to the e-commerce site through a web-based interface. Upon receiving the information regarding the good or service, the e-commerce site may store the information as a listing that offers the good or service for sale. Other users (e.g., buyers) interface with the e-commerce site through a search interface to find goods or services to purchase. For example, some typical e-commerce sites may allow the user to submit a search query that includes, for example, search terms that may be matched by the e-commerce site against the listings created by the sellers. Listings that match the submitted search query may be presented to the buyer as a search result and the buy may then select one of the listing to effectuate a purchase.).
Claim 4. A computer implemented system according to claim 1, wherein the previously collected data includes search queries initiated by the secondary user device in respect of goods and/or services.
Claim 4, has similar limitations as of Claim(s) 14, therefore it is REJECTED under the same rationale as Claim(s) 14. 
Claim 24. A computer readable medium according to claim 21, wherein the previously collected data includes search queries initiated by the secondary user device.
Claim 24, has similar limitations as of Claim(s) 14, therefore it is REJECTED under the same rationale as Claim(s) 14. 

Claims 5, 15, 25 are rejected under 35 U.S.C. 103 as being unpatentable over: Luk et al. 2016/0048892; in view of Carr et al. 2011/0238474.
Claim 15. Luk et al. 2016/0048892 further teaches A computer implemented method according to claim 11, wherein the previously collected data includes prior purchases made by the secondary user device at one or more geographical locations specified by the primary user device (Luk et al. 2016/0048892 [0026] The item location module 210 may be a hardware-implemented module which manages, controls, stores, and accesses information regarding current locations of a wireless mobile devices associated with user accounts as well as previous locations of wireless mobile devices associated with user accounts. The item location module 210 requests and receives data indicative of current locations of wireless mobile devices and stores the location data in a database(s). The item location module 210 may also process and store time-related data with respect to the received location data. [0035] In some embodiments, such activities include a second computing device associated with the second user account currently being within a range of the item or the first computing device. In another embodiment, such activities may include the second computing device having been within the range of the item or the current location of the first computing device during a particular period of time. The particular period of time may be a range of time measured from the current time during which the first computing device is proximate to the location of the time. In another embodiment, the activities may be a transaction in the second user account that involves the item, such as a purchase of the item or a review of the item received from the second user account.).
Claim 5. A computer implemented system according to claim 1, wherein the previously collected data includes prior purchases made by the secondary user device at one or more geographical locations specified by the primary user device.
Claim 5, has similar limitations as of Claim(s) 15, therefore it is REJECTED under the same rationale as Claim(s) 15. 
Claim 25. A computer readable medium according to claim 21, wherein the previously collected data includes prior purchases made by the secondary user at one or more geographical locations specified by the primary user device.
Claim 25, has similar limitations as of Claim(s) 15, therefore it is REJECTED under the same rationale as Claim(s) 15. 


Claims 6, 16, 26 are rejected under 35 U.S.C. 103 as being unpatentable over: Luk et al. 2016/0048892; in view of Carr et al. 2011/0238474; in view of Johnson et al. 2016/0070580.
Claim 16. A computer implemented method according to claim 11, Luk et al. 2016/0048892 may not expressly disclose the following features, however, Johnson et al. 2016/0070580 teaches wherein the one or more secondary user devices are operable to send messages to the primary user device (Johnson et al. 2016/0070580 [0004 - secondary device may be configured to send a message to the primary device] In an example of providing personal assistant information remotely received from a primary device, a secondary device may be configured to detect a context associated with a user. The secondary device may be configured to establish a communication channel with a primary device. The secondary device may be configured to send a message to the primary device. The message may comprise the context and an instruction for the primary device to invoke digital personal assistant functionality to evaluate the context to generate a personal assistant result. The secondary device may be configured to receive the personal assistant result from the primary device. The secondary device may be configured to present the personal assistant result to the user. [0033] According to an aspect of the instant disclosure, a system for providing personal assistant information remotely received from a primary device. The system includes a secondary device. The secondary device is configured to detect a context associated with a user. The secondary device is configured to establish a communication channel with a primary device. The secondary device is configured to send a message to the primary device. The message comprises the context and an instruction for the primary device to invoke digital personal assistant functionality to evaluate the context to generate a personal assistant result. The secondary device is configured to receive the personal assistant result from the primary device. The secondary device is configured to present the personal assistant result to the user.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Luk et al. 2016/0048892 to include the features as taught by Johnson et al. 2016/0070580. One of ordinary skill in the art would have been motivated to do so in order to send relevant notifications between devices which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).
Claim 6. A computer implemented system according to claim 1, wherein the one or more secondary user devices are operable to send messages to the primary user device.
Claim 6, has similar limitations as of Claim(s) 16, therefore it is REJECTED under the same rationale as Claim(s) 16. 
Claim 26. A computer readable medium according to claim 21, wherein the one or more secondary user devices are operable to send messages to the primary user device.
Claim 26, has similar limitations as of Claim(s) 16, therefore it is REJECTED under the same rationale as Claim(s) 16. 

Claims 7, 17, 27 are rejected under 35 U.S.C. 103 as being unpatentable over: Luk et al. 2016/0048892; in view of Carr et al. 2011/0238474; in view of Velderman et al. 2016/0099590.
Claim 17. A computer implemented method according to claim 11, Luk et al. 2016/0048892 may not expressly disclose the following features, however, Velderman et al. 2016/0099590 teaches wherein the one or more secondary user devices are operable to reserve one or more products, or schedule one or more services, offered for sale by a retail establishment associated with the geographical location (Velderman et al. 2016/0099590 [0096] Referring also to FIG. 7, the external communications module 146 enables the central processing unit 140 of one or more kiosks 100 to communicate with each other and with one or more external computing or communication devices, such as one or more central servers 160, one or more personal computers or workstations 162, one or more smartphones or tablet computers 164, etc. Communication between and among the kiosks 100 and these devices 160, 162, 164 may be via one or more telecommunications networks 145 such as internets, intranets, virtual private networks, public switched telephone networks (PSTNs), cellular communications networks, Wi-Fi networks, Bluetooth® communication networks, LANs, WANs, fiber optic communications networks, cable communications networks, satellite communication networks, etc. In other embodiments, computing devices such as smartphones and tablets may communicate directly with kiosks, bypassing the central servers and the telecommunications networks. The computing devices and communications networks shown in FIGS. 4 and 7 facilitate remote communication and management among owners and customers and kiosks, such as: reserving and ordering rental battery packs; purchasing and reserving retail goods; communicating with users when a rental battery pack is due for return; inventory management of kiosks; locating kiosks with available battery packs for rental at the closest geographic locations, and sending advertisements regarding the kiosk products to customers and potential customers of the kiosks.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Luk et al. 2016/0048892 to include the features as taught by Velderman et al. 2016/0099590. One of ordinary skill in the art would have been motivated to do so in order to send geographically relevant notifications which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).
Claim 7. A computer implemented system according to claim 1, wherein the one or more secondary user devices are operable to reserve one or more products, or schedule one or more services, offered for sale by a retail establishment associated with the geographical location.
Claim 7, has similar limitations as of Claim(s) 17, therefore it is REJECTED under the same rationale as Claim(s) 17. 
Claim 27. A computer readable medium according to claim 21, wherein the one or more secondary user devices are operable to reserve one or more products, or schedule one or more services, offered for sale by a retail establishment associated with the geographical location.
Claim 27, has similar limitations as of Claim(s) 17, therefore it is REJECTED under the same rationale as Claim(s) 17. 

Claims 8, 18, 28 are rejected under 35 U.S.C. 103 as being unpatentable over: Luk et al. 2016/0048892; in view of Carr et al. 2011/0238474; in view of Studnicka 2019/0391858.
Claim 18. A computer implemented method according to claim 11, Luk et al. 2016/0048892 may not expressly disclose the following features, however, Studnicka 2019/0391858 teaches wherein the one or more secondary user devices are operable to effect a payment transaction (Studnicka 2019/0391858 [0020] In other embodiments, as users separately browse items on an online marketplace and select items to add to a shopping cart and/or purchase, those users and their respective selected purchases may be rejoined for a group transaction. In order to process a transaction, a service provider, such as an entity utilizing a transaction or payment processor, may provide a payment platform that enables a user to provide payments to a merchant, as well as engage in user-to-user (or peer-to-peer (P2P)) payments and transfers through electronic transaction processing using the payment platform. In this regard, the first and second users' devices may include a payment and/or transaction processing application, which may be configured to send and receive payments with other entities, such as another user and/or a merchant. The application may be associated with an electronic transaction processor, such as PayPal® or other online payment service, which may provide payments and other services on behalf of users. The electronic transaction processor may provide payment accounts and digital wallet services that enable the accounts to send, store, and receive money, process financial instruments, and/or provide transaction histories. The electronic transaction processor may offer further services to users, such as account establishment and maintenance, and other financial and personal services. The electronic transaction processor may further provide the add-on or plug-in utilized by the users' devices to exchange of application data during a communication session. In this regard, the plug-in may further offer transaction processing services through the application providing the communication session and/or the second application having the shared application data. [0087] At step 406 of flowchart 400, the application data is communicated to the second user device system through the communication session, for example, pushed to the second user device system. The second application may comprise an electronic transaction processing application that accesses an online marketplace, and thus, after transmitting the application to the third application on the second user device system, the operations may further comprise receiving a transaction processing request and processing the request. In such embodiments, the transaction processing request may be for a split transaction with the second user device system. In order to process the split transaction, account information for the first user device system and the second user device system (e.g., for a first and second account associated with the respective systems) may be determined and used to process the transaction. Additionally, the first or second user device systems may process a request to add additional users to the transaction that are outside of the communication session, and may message the users and/or utilize device identifiers for the users to add the users to the transaction and notify them of a required payment or benefit. The shared data and/or transaction processing operation may also determine a previous payment provided by a user/account associated with the first user device system to a user/account associated with the second user device system, for example, using a transaction history for the first user device system's user/account. Thus, a payment request to reimburse the first user device system's user/account may be automatically transmitted to the second user device system for at least a partial payment for the split transaction.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Luk et al. 2016/0048892 to include the features as taught by Studnicka 2019/0391858. One of ordinary skill in the art would have been motivated to do so in order to implement payment transactions which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).
Claim 8. A computer implemented system according to claim 1, wherein the one or more secondary user devices are operable to effect a payment transaction.
Claim 8, has similar limitations as of Claim(s) 18, therefore it is REJECTED under the same rationale as Claim(s) 18. 
Claim 28. A computer readable medium according to claim 21, wherein the one or more secondary user devices are operable to effect a payment transaction.
Claim 28, has similar limitations as of Claim(s) 18, therefore it is REJECTED under the same rationale as Claim(s) 18. 

Claims 9, 19, 29 are rejected under 35 U.S.C. 103 as being unpatentable over: Luk et al. 2016/0048892; in view of Carr et al. 2011/0238474.
Claim 19. Luk et al. 2016/0048892 further teaches A computer implemented method according to claim 11, wherein the primary user device associated with the geographical location receives a notification when the one or more secondary user devices are located within the specified region of the geographical location associated with the primary user device (Luk et al. 2016/0048892 [0022] For example, these services may include, inter alia, identifying a current location of a wireless mobile device associated a first user account, where the current location is proximate to an item. The services of the device location manager application 134 further includes identifying activities of a second user account that involve the item and providing a notification to the first user account, where the notification identifies the second user account. It is understood that the device location manager application 134 may identify multiple user accounts. [0071] When determining the application data to provide to first user device 110 for website A instance 1004, the shared data process on second user device 110 may determine whether an instance of the output data for first user device 110 will be the same or whether the application data for website A instance 1104 shared with first user device 110 may be altered or adjusted based on user preferences, past data sharing events, and/or browsing history. In this regard, application data for website A instance 1104 may correspond to a separate distinct instance of application data for website A instance 1004 based on preferences and past data for first user device 110 and second user device 130, but may include generally the same navigation or online data, such as the same webpage without user input or selections of webpage options. Second user device 130 may include preferences or settings that limit the amount of shared data, such as limiting the shared data to a particular URL while preventing sharing of data input to that webpage. Thus, size 1010 and color 1011 and different from size 1110 and color 1111. Selection of whether to share size 1110 and color 1111 with first user device 110 when transmitting application data may also be based on what second user device 130 may previously have shared (e.g., has not shared website options or previously does share website options and user input). This may also be based on a geo-location of first user device 110 and whether the particular options or items are available for size 1110 and color 1111. Additionally, a previous browsing history for first user device 110 may be used to automatically populate size 1010 and color 1011 on first user device 110 with the received application data from second user device 130 depending on the sizes and colors previously used by Betty when shopping on first user device 110. Thus, each user may separately browse and interact with the shared data for website A but still receive similar information necessary to navigate to item 1006 on website A.).
Claim 9. A computer implemented system according to claim 1, wherein the primary user device associated with the geographical location receives a notification when the one or more secondary user devices are located within the specified region of the geographical location associated with the primary user device.
Claim 9, has similar limitations as of Claim(s) 19, therefore it is REJECTED under the same rationale as Claim(s) 19. 
Claim 29. A computer readable medium according to claim 21, wherein the primary user device associated with the geographical location receives a notification when the one or more secondary user devices are located within the specified region of the geographical location associated with the primary user device.
Claim 29, has similar limitations as of Claim(s) 19, therefore it is REJECTED under the same rationale as Claim(s) 19. 

Claims 10, 20, 30 are rejected under 35 U.S.C. 103 as being unpatentable over: Luk et al. 2016/0048892; in view of Carr et al. 2011/0238474; in view of Dahl 2014/0152453.
Claim 20. A computer implemented method according to claim 11, Luk et al. 2016/0048892 may not expressly disclose the following features, however, Dahl 2014/0152453 teaches wherein the primary user device automatically sends notifications to one or more secondary user devices upon receiving notification that the one or more secondary user devices are located within the specified region of the geographical location associated with the primary user device (Dahl 2014/0152453 [0040] A first user 100 operating a first terminal unit may in a situation automatically, or manually, by e.g. activating, in step 401, an alarm command on the first terminal unit. Coordinate information representative of the location of the first terminal unit will be retrieved, in step 402, from a location providing source. An alarm comprising an alarm code will be generated, in step 403, by the first terminal unit and sent, in step 405, to a level 1 (L1) user 101a operating a second terminal unit, as indicated by dotted arrow 20. Prior to sending the alarm, the L1 user 101a is determined, in step 404, by retrieving information from the contact register associated with the first user 100. In other words, the terminal unit will send the alarm to at least one L1 user 101a. As illustrated, there may be a plurality of different L1 users 101b, 101c available. Hence, the alarm may be send to a plurality of the different L1 users which are registered in the contact register associated with the first user 100. In a next step 406, the alarm is received, in this case, by the L1 user 101a. Furthermore, a level 2 (L2) user is determined, in step 407, after which the alarm is sent to, in step 408, the level 2 (L2) user 102a, as indicated by dotted arrow 21, who is operating a third terminal unit. If the L2 user 102a is located within a first predetermined distance 50, or a first geographical region 60, based the location of the first user 100, an alarm indication will be activated, in step 409, in the third terminal unit. In other words, the L2 user 102a will only receive an alarm which generates an alarm notification, if the L2 user 102 is located within the proximity of first user 100, as determined by the predetermined distance 50, or geographical region 60.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Luk et al. 2016/0048892 to include the features as taught by Dahl 2014/0152453. One of ordinary skill in the art would have been motivated to do so in order to send geographically relevant notifications which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).
Claim 10. A computer implemented system according to claim 1, wherein the primary user device automatically sends notifications to one or more secondary user devices upon determining that the one or more secondary user devices are located within the specified region of the geographical location associated with the primary user device.
Claim 10, has similar limitations as of Claim(s) 20, therefore it is REJECTED under the same rationale as Claim(s) 20. 
Claim 30. A computer readable medium according to claim 21, wherein the primary user device automatically sends notifications to one or more secondary user devices upon receiving notification that the one or more secondary user devices are located within the specified region of the geographical location associated with the primary user device.
Claim 30, has similar limitations as of Claim(s) 20, therefore it is REJECTED under the same rationale as Claim(s) 20. 

Conclusion
PERTINENT PRIOR ART
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wall et al. 2018/0365754 Abstract: A system for facilitating the postponed purchase of an item is described. The system comprises: a networked matching engine for matching stock identifier information relating to one or more items for postponed purchase by a user, with information relating to the availability of the one or more items in a physical store; a location engine for locating a mobile device in a physical location relative to the physical store; and a notification engine in communication with the networked matching engine and the location engine, the notification engine configured to receive matches of stock identifier information and then notify the user via the user mobile device regarding the availability of the one or more items when the mobile device is disposed at a selected distance from a physical store which has items within it which correspond to the matched stock identifier information. There is also described a method of facilitating a postponed purchase of an item to a user. The method includes the steps of: receiving at least one data set relating to an item for sale into a networked computer processing device; representing at least one of the data sets on a display of the networked computer processing device; assessing a distance between a physical item for sale associated with the at least one data sets and the networked computer processing device; notifying the user via the networked computer processing device of the distance to the physical item.
Ullom 2018/0260567 [0003] According to an implementation described herein, a method for protecting a user device or sensitive data contained on the user device includes providing a secondary device that communicates with the user device via a wireless connection id monitoring state information of the user device by the secondary device via the wireless connection. The method further includes determining, by the secondary device or the user device or both, that a first trigger event has occurred when the state, information reaches a first threshold. The method further includes executing a first security operation, by, the secondary device or the user device, to protect the user device or the sensitive data contained on the user device when the first trigger event occurs. The method may further include determining that a second trigger event has occurred when the state information reaches a second threshold and executing a second security operation, by the secondary device or the user device, to protect the user device or the sensitive data contained on the user device when the second trigger event occurs. The method may further include determining that a third trigger event has occurred when the state information reaches a third threshold and executing a third security operation, by the secondary device or the user device, to protect the user device or the sensitive data contained on the user device when the third trigger event occurs. The method may further include determining that a fourth trigger event has occurred when the state information reaches a fourth threshold and executing, a fourth security operation, by the secondary device or the user device, to protect the user device or the sensitive data contained on the user device when the fourth trigger event occurs. The state information may include: a distance between the user device and the secondary device; an existence of the wireless connection; a location of the user device relative to a prohibited area; an amount of time the user device has been in the same location; a battery life of the user device; an incorrect password has been entered into the user device; an unsuccessful attempt to unlock the user device; an unrecognized device attempts to access the user device; or a combination of the foregoing. The distance between the user device and the secondary device may be determined geofencing. The distance between the user device and the secondary device may be determined by using beacons. The wireless connection may correspond to a WiFi connection or a Bluetooth connection. The first security operation may corresponds to one or more of: sending a notification to a user of the user device by the secondary device, locking the user device, or communicating the trigger event to a server device via a network by the secondary device or the user device. The notification may correspond to at least one of: a tactile notification, an audible notification, or a visual notification. The state information may include an amount of time from when a notification was sent to the user by the secondary device and the second threshold corresponds to a first time from when the notification was sent to the user by the secondary device. The first threshold may correspond to a distance between the user device and the secondary device. The second security operation may corresponds to one or more of locking the user device, prioritizing the sensitive data contained on the user device, uploading the sensitive data contained on the, user device to a server device via a network, encrypting the sensitive data, deleting the sensitive data, or overwriting the sensitive data. The method may further include monitoring state information of the user device by a server device that is connected to the user device via a network and determining, by the server device, that the first trigger event has occurred when the suite information reaches the first threshold. The method may further include executing a server security operation, by the server device, to protect the user device or the sensitive data contained on the user device. The server security operation may correspond to communicating with the user device to prompt the user device to execute instructions to upload the sensitive data to the server device via the network. The state information may include an amount of time from when a notification was sent to the user by the secondary device, the first threshold may corresponds to a distance between the user device and the secondary device, the second threshold may correspond to a first time threshold determined from when the notification was sent to the user by the secondary device, and the third threshold may correspond to a second time threshold, determined from when the notification was sent to the user by the secondary device, the second time threshold being greater than the first time threshold. The third security operation corresponds to one or more of prioritizing the sensitive data contained on the user device, uploading the sensitive data contained on the user device to a server device via a network, encrypting the sensitive data, deleting the sensitive data, or overwriting the sensitive data.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T. SITTNER whose telephone number is (571) 270-7137 and email: matthew.sittner@uspto.gov.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW T SITTNER/
Primary Examiner, Art Unit 3682